Execution Version

 

VOTING AGREEMENT

 

THIS VOTING AGREEMENT (this “Agreement”), dated as of April 3, 2014, is made by
and among XCel Brands, Inc., a Delaware corporation, and its successors and/or
assigns (the “Company”) and Judith Ripka Berk, an individual (the “Seller”).

 

WHEREAS, the Company and JR Licensing, LLC (collectively the “Buyers”), the
Seller and Judith Ripka Creations, Inc. have entered into that certain Asset
Purchase Agreement, dated as of April 1, 2014 (the “Purchase Agreement”),
pursuant to which Buyers have acquired certain of the assets that relate to the
Business (as defined in the Purchase Agreement) of the Seller and certain
companies owned by the Seller;

 

WHEREAS, pursuant to the terms of the Purchase Agreement, the Seller will be
issued and shall receive XCel Shares (as defined herein); and

 

WHEREAS, on the terms and conditions set forth in the Purchase Agreement, the
Holder desires and agrees to be bound by the restrictions on transfer, and to
vote all XCel Shares issued to them pursuant to the terms of the Purchase
Agreement as set forth herein.

 

NOW, THEREFORE, in consideration of the promises contained herein and for other
good and valuable consideration, the receipt, sufficiency and adequacy of which
is hereby acknowledged, the parties hereto agree as follows (with all
capitalized terms used and not otherwise defined herein having their respective
meanings as set forth in the Purchase Agreement):

 

1.    Definitions. All capitalized terms used but not defined herein shall have
the meanings given to such terms in the Purchase Agreement. For the purposes of
this Agreement, the following terms shall have the respective meanings set forth
below or elsewhere in this Agreement as referred to below:

 

“Affiliate” shall mean (i) any other person or entity who directly, or
indirectly through one or more intermediaries, is in control of, is controlled
by, or is under common control with, such Holder or a member such Holder’s
Immediate Family or (ii) a member of such Holder’s Immediate Family. For
purposes of this definition, control of an entity means the power, directly or
indirectly, to direct or cause the direction of the management and policies of
such entity whether by contract, securities ownership or otherwise; and the
terms “controlling” and “controlled” shall have the respective meanings
correlative to the foregoing.

 

“Common Stock” shall mean common stock, par value $0.01 per share, of the
Company.

 

“Employment Agreement” means the Employment Agreement dated as of April 1, 2014
by and between the Company and Seller.

 

 

 

  

“Holder” means JR, for so long as she owns any XCel Shares, and her permitted
successors, assigns and direct and indirect transferees who are Related Parties
and who become beneficial owners of XCel Shares.

 

“Immediate Family” member means any relationship by blood, marriage or adoption,
not more remote than first cousin) and any person (other than a tenant or
employee) sharing the household of such person.

 

“Transfer” means to (i) sell, transfer, assign, or otherwise dispose of, or (ii)
enter into any transaction that transfers, in whole or in part, directly or
indirectly, the economic consequence of ownership of.

 

“Xcel Shares” shall mean the Initial Shares, Earn Out Shares, the Note Shares,
the Adjustment Shares (as defined in the Lock Up Agreement) and any other shares
of Common Stock or other capital stock of the Company issued to the Seller
pursuant to the Purchase Agreement and any shares of Common Stock or capital
stock of the Company issued to Seller pursuant to the Employment Agreement with
the Company and/or under any equity incentive or other plan that the Company has
in place from time to time, together with any capital stock of the Company
issued to the Seller in respect of the foregoing as a result of any stock split,
stock dividend, recapitalization, reclassification, exchange or similar event or
otherwise.

 

2.   Agreement to Vote Shares; Irrevocable Proxy. The Holder hereby appoints
Robert D’Loren, or in the event that Robert D’Loren is not the Chief Executive
Officer of the Company, such person as the Board of Directors of the Company may
appoint after the date of this Agreement (the “Proxy Holder”) its proxy and
attorney-in-fact, with full power of substitution and resubstitution, to vote or
act by written consent during the term of this Agreement with respect to the
XCel Shares. Holder shall take such further action or execute such other
instruments as may be necessary to effectuate the intent of this proxy and
limited power of attorney. The proxy and limited power of attorney granted
hereunder by Holder shall be irrevocable during the term of this Agreement,
shall be deemed to be coupled with an interest sufficient in law to support an
irrevocable proxy and shall revoke any and all prior proxies granted by Holder
with respect to the matters contemplated hereunder. The power of attorney
granted by Holder herein is a limited durable power of attorney and shall
survive the bankruptcy, death or incapacity of the Holder. The proxy and limited
power of attorney granted hereunder shall terminate upon the termination of this
Agreement. All parties hereto acknowledge and agree that the Proxy Holder shall,
and the Holder hereby irrevocably consents to, vote all XCel Shares owned by
them in favor of matters recommended or approved by the Board of Directors of
the Company, or, if such matters are neither recommended nor approved by the
Board of Directors of the Company, then at the direction of the Board of
Directors of the Company, in respect of all matters for which stockholder
approval is sought or required.

 

3.   No Voting Trusts or Other Arrangements. The Holder agrees that she will
not, and will not permit any entity under her control to, grant any proxies with
respect to the XCel Shares or subject any of the XCel Shares to any arrangement
with respect to the voting of the XCel Shares other than pursuant to this
Agreement.

 

2

 

 

4.   Transfer and Encumbrance.

 

(a)          The Holder represents and warrants that (i) Holder shall not grant
any liens, claims, charges, security interests or other encumbrances on the XCel
Shares, other than those that may be created by the Purchase Agreement, the
Lock-Up Agreement or the License Agreement dated as of April 3, 2014 among QVC,
Inc., JR Licensing, LLC, the Company, the Holder and, with respect to certain
provisions, Beth Vogel; (ii) Holder shall not grant any options, warrants or
other rights, agreements, arrangements or commitments of any character relating
to the pledge, disposition or voting of the XCel Shares; and (iii) Holder shall
not enter into any voting trusts or voting agreements with respect to the XCel
Shares, other than this Agreement, the Purchase Agreement and applicable trust
agreements for estate planning purposes, including but not limited to charitable
remainder trusts. The Holder represents and warrants as of the date of this
Agreement (i) that Holder has full power and authority to enter into, execute
and deliver this Agreement and to perform fully the Holder’s obligations
hereunder, and (ii) this Agreement constitutes the legal, valid and binding
obligation of the Holder in accordance with its terms. The Holder covenants that
the representations and warranties shall be true and correct as of the date of
the issuance of each XCel Share, if such shares are ever issued.

 

(b)          In the event the Holder desires to Transfer any XCel Shares to a
member of the Holder’s Immediate Family, if applicable, or one or more partners
or members of such Holder, if applicable, or to an Affiliate of such Holder (in
each case, a “Related Party”), such Holder may Transfer such XCel Shares only
if, as precondition to such Transfer, the Related Party agrees in writing,
reasonably satisfactory in form and substance to the Company and Proxy Holder,
to be bound by this Agreement. Except to the extent prohibited under the Lock-Up
Agreement and applicable law, a Holder may, at any time and from time to time,
Transfer some or all of the XCel Shares held by such Holder to a person or
entity who is not a Related Party, and the XCel Shares so Transferred shall be
free and clear of any restrictions under this Agreement (including, without
limitation, those restrictions contained in Section 2).

 

5.   No Obligation of Company. Nothing in this Agreement constitutes an
obligation of the Company to issue any XCel Shares and the Holder acknowledges
and agrees that the determination of issuance of any XCel Shares shall be made
in accordance with the Purchase Agreement, the Employment Agreement or other
agreement with the Company.

 

6.   Specific Performance. Each party hereto acknowledges that it will be
difficult to measure in money the damage to the other party if a party hereto
fails to comply with any of the obligations imposed by this Agreement in the
event of any such failure, the other party will not have an adequate remedy at
law or damages. Accordingly, each party hereto agrees that injunctive relief or
other equitable remedy, in addition to remedies at law or damages, is the
appropriate remedy for any such failure and will not oppose the granting of such
relief on the basis that the other party has an adequate remedy at law. Each
party hereto agrees that it will not seek, and agrees to waive any requirement
for, the securing or posting of a bond in connection with any other party’s
seeking or obtaining such equitable relief.

 

3

 

  

7.   Entire Agreement. The Purchase Agreement, the Employment Agreement, the
Related Agreements and this Agreement supersede all prior agreements, written or
oral, among the parties hereto with respect to the subject matter hereof and
contains the entire agreement among the parties with respect to the subject
matter hereof. This Agreement may not be amended or supplemented, and no
provisions hereof may be modified or waived, except by an instrument in writing
signed by all the parties hereto. No waiver of any provisions hereof by any
party shall be deemed a waiver of any other provision hereof by any such party,
nor shall any such waiver be deemed a continuing waiver of any provision hereof
by such party.

 

8.    Notices. All notices and other communications pursuant to this Agreement
shall be in writing, either hand delivered or sent by certified or registered
mail with charges prepaid or by commercial courier guaranteeing next business
day delivery, or sent by facsimile, and shall be addressed:

 

(i)          in the case of the Company, to the Company at its principal office
set forth in the Purchase Agreement; and

 

(ii)         in the case of a Holder, to the address provided by such Holder to
the Company.

 

Any notice or other communication pursuant to this Agreement shall be deemed to
have been duly given or made and to have become effective (i) when delivered in
hand to the party to which it was directed, (ii) if sent by facsimile or
electronic mail and properly addressed in accordance with the foregoing
provisions of this Section 8, when received by the addressee, provided a copy is
sent via first-class mail, postage prepaid, (iii) if sent by commercial courier
guaranteeing next business day delivery, on the business day following the date
of delivery to such courier, or (iv) if sent by first-class mail, postage
prepaid, and properly addressed in accordance with the foregoing provisions of
this Section 8, (A) when received by the addressee, or (B) on the third business
day following the day of dispatch thereof, whichever of (A) or (B) shall be the
earlier.

 

9.   Miscellaneous.

 

(a)          In addition to other legends that are required, either by agreement
or by federal or state securities laws, each certificate representing any of the
Shares shall be marked by the Company with a legend substantially in the
following form:

 

“THE SALE, TRANSFER, HYPOTHECATION, NEGOTIATION, PLEDGE, ASSIGNMENT,
ENCUMBRANCE, GRANT OF ANY OPTION, WARRANT OR OTHER RIGHT TO PURCHASE, OR OTHER
DISPOSITION (COLLECTIVELY, “TRANSFER”) OF THE SHARES EVIDENCED BY THIS
CERTIFICATE ARE SUBJECT TO RESTRICTIONS AND A GRANT OF PROXY PURSUANT TO THAT
CERTAIN VOTING AGREEMENT BY AND BETWEEN XCEL BRANDS, INC. AND THE HOLDER NAMED
THEREIN, DATED AS OF APRIL 3, 2014 (THE “VOTING AGREEMENT”), COPIES OF EACH OF
WHICH MAY BE OBTAINED FROM THE SECRETARY OF XCEL BRANDS, INC. NO TRANSFER OF THE
SHARES MAY BE MADE UNLESS SPECIFIC CONDITIONS OF THE VOTING AGREEMENT ARE
SATISFIED.”

 

4

 

 

(b)          THIS AGREEMENT SHALL BE DEEMED TO BE MADE IN AND IN ALL RESPECTS
SHALL BE INTERPRETED, CONSTRUED AND GOVERNED BY AND IN ACCORDANCE WITH THE LAWS
OF THE STATE OF DELAWARE WITHOUT REGARD TO THE CONFLICT OF LAW PRINCIPLES
THEREOF. The parties hereby irrevocably submit to the exclusive jurisdiction of
the courts of the State of Delaware and the federal courts of the United States
of America, in each case sitting in Delaware, solely in respect of the
interpretation and enforcement of the provisions of this Agreement and in
respect of the transactions contemplated hereby, and hereby waive, and agree not
to assert, as a defense in any action, suit or proceeding for the interpretation
or enforcement hereof or of any such document, that it is not subject thereto or
that such action, suit or proceeding may not be brought or is not maintainable
in said courts or that the venue thereof may not be appropriate or that this
Agreement may not be enforced in or by such courts, and the parties hereto
irrevocably agree that all claims with respect to such action or proceeding
shall be heard and determined in such a Delaware State or federal court. The
parties hereby consent to and grant any such court jurisdiction over the person
of such parties and over the subject matter of such dispute and agree that
mailing of process or other papers in connection with any such action or
proceeding in the manner provided in Section 8 or in such other manner as may be
permitted by law shall be valid and sufficient service thereof.

 

(c)          EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY
ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT
ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (i) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (ii) EACH PARTY
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, AND (iii) EACH
PARTY MAKES THIS WAIVER VOLUNTARILY.

 

(d)          If any provision of this Agreement or the application of such
provision to any person or circumstances shall be held invalid or unenforceable
by a court of competent jurisdiction, such provision or application shall be
unenforceable only to the extent of such invalidity or unenforceability, and the
remainder of the provision held invalid or unenforceable and the application of
such provision to persons or circumstances, other than the party as to which it
is held invalid, and the remainder of this Agreement, shall not be affected.

 

(e)          This Agreement may be executed in one or more counterparts
(including by facsimile), each of which shall be deemed to be an original but
all of which together shall constitute one and the same instrument.

 

(f)          This Agreement shall terminate automatically upon the earlier of:
(i) the Transfer of all XCel Shares held by the Holder to persons or entities
who are not Related Parties of the Holder; (ii) the occurrence of a Change of
Control (as defined in the Employment Agreement); (iii) a failure by Xcel to pay
any material amount due to Seller under the terms of the Purchase Agreement
after being given a reasonable opportunity to cure, or (iv) the termination of
the Employment Agreement by Seller for Good Reason.

 

5

 

 

(g)          Each party hereto shall execute and deliver such additional
documents as may be necessary or desirable to effect the transactions
contemplated by this Agreement.

 

(h)          No party to this Agreement may assign any of its rights or
obligations under this Agreement without the prior written consent of the other
party hereto. Any assignment contrary to the provisions of this Section 9(h)
shall be null and void.

 

(i)          Notwithstanding anything in this Agreement to the contrary, if
there shall at any time be more than one Holder, the representations, warranties
and covenants of each such Holder set forth herein shall be joint and several.

 

[SIGNATURE PAGE FOLLOWS]

 

6

 

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this Voting
Agreement as of the date first written above.

 

  XCEL BRANDS, INC.       By: /s/ Robert D’Loren     Name: Robert D’Loren    
Title:  Chief Executive Officer

 

Signature Page to Voting Agreement

 

 

 

  

  HOLDER:       JUDITH RIPKA BERK       /s/ Judith Ripka Berk

  

Signature Page to Voting Agreement

 

 

 